Opinion issued September 29, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00349-CV
                           ———————————
                      ZIAUNNISA K. LODHI, Appellant
                                       V.
                         SHAH A. HAQUE, Appellee


                   On Appeal from the 507th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-03243


                         MEMORANDUM OPINION

      Appellant, Ziaunnisa K. Lodhi, proceeding pro se, appeals from the trial

court’s order dismissing her case for want of prosecution. In two issues, Lodhi

contends that the trial court erred in dismissing her petition for divorce and in
denying her motion to reinstate. Because the issues before us are moot, we dismiss

the appeal.

                                      Background

      This is a divorce case with a tortured history. In 2013, Lodhi married appellee,

Shah A. Haque, in New York. See Lodhi v. Haque, No. 04-18-00917-CV, 2019 WL
5765787, at *1 (Tex. App.—San Antonio Nov. 6, 2019, pet. denied) (mem. op.). In

2015, Haque filed for divorce in DeWitt County, Texas, and the case was later

transferred to Harris County, where it was dismissed on February 14, 2017. Id.

Subsequently, Haque filed for divorce in Alaska, and Lodhi filed for divorce in New

York. Id. Eventually, those cases were dismissed. Id. On March 8, 2017, Lodhi

filed a petition for divorce in Bexar County. Id. And, on October 5, 2017, Haque

filed a counter-petition for divorce. Id. On November 30, 2017, Lodhi moved to

dismiss her petition for divorce, asserting that neither she nor Haque had met the 90-

day residency requirement.1 Id. Haque, whose own counter-petition for divorce




1
      A suit for divorce may not be maintained in this state unless, at the time the suit is
      filed, either the petitioner or the respondent has been: (1) a domiciliary of this state
      for the preceding six-month period and (2) a resident of the county in which the suit
      is filed for the preceding 90-day period. TEX. FAM. CODE § 6.301. “Although
      section 6.301 is not itself jurisdictional, it is akin to a jurisdictional provision
      because it controls a party’s right to maintain a suit for divorce and is a mandatory
      requirement that cannot be waived.” In re Green, 385 S.W.3d 665, 669 (Tex.
      App.—San Antonio 2012, orig. proceeding).

                                             2
remained pending, opposed the motion. Id. On December 14, 2017, the Bexar

County trial court denied Lodhi’s motion to dismiss. Id. at *2.

      On January 18, 2018, while the matter was pending in Bexar County, Lodhi,

proceeding pro se, filed the instant petition for divorce in the 507th District Court of

Harris County. On February 23, 2018, Lodhi again moved to dismiss the case in

Bexar County, arguing that the Bexar County court “did not have ‘dominant

jurisdiction,’ even though the Bexar County case was the first-filed case as compared

to the recently filed Harris County case.” Id. Lodhi also nonsuited her petition for

divorce in Bexar County. Id. At a March 29, 2018 hearing in Bexar County on

Lodhi’s motion to dismiss, Lodhi stipulated that Haque had lived in Bexar County

for over 90 days. Id. And, the Bexar County trial court denied Lodhi’s motion to

dismiss. Id. Haque filed a third amended counter-petition in the Bexar County case.

      Lodhi, having previously nonsuited her claims, then filed a new petition for

divorce in the Bexar County trial court, and, on April 30, 2018, Haque filed a fourth

amended counter-petition. Id. at *3. On May 29, 2018, after a three-day trial, the

Bexar County trial court rendered a divorce. After the Bexar County trial court

issued a written final decree, Lodhi appealed the decree to the Fourth Court of

Appeals, asserting that the trial court erred by rendering a decree because Harris

County had dominant jurisdiction over the parties’ divorce. See id. at *3.




                                           3
      On June 11, 2018, Lodhi filed a Plea in Abatement in the instant case in Harris

County, asserting that the Bexar County trial court lacked jurisdiction to render the

divorce because the parties did not meet the county residency requirement. She

asked the Harris County trial court to abate the case filed there until the jurisdictional

matters were concluded. On February 4, 2019, the Harris County trial court

dismissed the case for want of prosecution. After a hearing, the trial court denied

Lodhi’s motion to reinstate the case. Lodhi appeals the trial court’s dismissal of her

case and its denial of her motion to reinstate.

                                      Jurisdiction

      As a threshold matter, “courts have an obligation to take into account

intervening events that may render a lawsuit moot.” Heckman v. Williamson Cty.,

369 S.W.3d 137, 166–67 (Tex. 2012). Appellate courts lack jurisdiction to decide

moot controversies and render advisory opinions. See Nat’l Collegiate Athletic

Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A justiciable controversy between the

parties must exist at every stage of the legal proceedings, including the appeal, or

the case is moot. Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). “If a

controversy ceases to exist—‘the issues presented are no longer “live” or the parties

lack a legally cognizable interest in the outcome’—the case becomes moot.” Id.

(quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982)). The same is true if an appellate

court’s judgment cannot have any practical legal effect upon a then existing


                                            4
controversy. Zipp v. Wuemling, 218 S.W.3d 71, 73 (Tex. 2007) (“An appeal is moot

when a court’s action on the merits cannot affect the rights of the parties.”).

      On November 6, 2019, after Lodhi filed her appellant’s brief in the instant

appeal, the Fourth Court of Appeals affirmed the final decree issued in Bexar

County. This Court sent notice to Lodhi of its intent to dismiss the appeal for lack

of jurisdiction, noting that, because it appeared that she was already the subject of a

final divorce decree in Bexar County, this Court could have no practical legal effect

on her petition for divorce in Harris County and it appeared that her appeal is moot.

Lodhi filed a response, asserting that the appeal is not moot because she filed a

petition for review of the Fourth Court’s decision in the Texas Supreme Court, which

was pending. The Texas Supreme Court has denied Lodhi’s petition for review.

      Because a judgment of this court would have no practical legal effect upon an

existing controversy, we conclude that Lodhi’s appeal of the trial court’s order

dismissing her petition for divorce is moot.         See Zipp, 218 S.W.3d at 73.

Accordingly, we hold that we do not have jurisdiction to consider the appeal. See

Jones, 1 S.W.3d at 86 (appellate courts lack jurisdiction to decide moot controversies

and render advisory opinions).




                                           5
                                   Conclusion

      Because the issues before us are moot, we dismiss the appeal for lack of

jurisdiction.




                                            Sherry Radack
                                            Chief Justice

Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.




                                        6